 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ISMAEL A. CASTRO, State Bar No. 85452
     Supervising Deputy Attorney General
 3   JUDY WONG, State Bar No. 299990
     LAURIE ADAMSON, State Bar No. 242795
 4   Deputy Attorneys General
       1300 I Street, Suite 125
 5     P.O. Box 944255
       Sacramento, CA 94244-2550
 6     Telephone: (916) 210-6095
       Fax: (916) 324-5567
 7     E-mail: Laurie.Adamson@doj.ca.gov
     Attorneys for Xavier Becerra, Attorney General of
 8   California, and Pat Leary, Director of California
     Department of Social Services
 9
                                    IN THE UNITED STATES DISTRICT COURT
10
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     TEEN RESCUE, CARLTON WILLIAMS                               2:19-cv-00457-JAM-EFB
13   as an individual and on behalf of all others
     similarly situated,                                       STIPULATION TO EXTEND JOINT
14                                                             STATUS REPORT AND DISCOVERY
                                                   Plaintiffs, PLAN PURSUANT TO RULE 26(f) and
15                                                             ORDER
                        v.
16                                                               Courtroom: 6, 14th floor
                                                                 Judge:        Hon. Judge John A. Mendez
17   XAVIER BECERRA, Attorney General of                         Action Filed: March 13, 2019
     the State of California, in his official
18   capacity, WILLIAM LIGHTBOURNE,
     Director of the State Department of Social
19   Services, in his official capacity, Butte
     County Department of Children's Services
20   Division ad DOES 1-50,
21                                              Defendants.
22

23             Pursuant to Local Rule 144(a), Plaintiff Carlton Williams,1 as an individual and on behalf

24   of all others similarly situated, and Defendants Xavier Becerra, in his official capacity as

25   Attorney General of the State of California and Pat Leary,2 in her official capacity as Director of

26
               1
                   This Court dismissed Teen Rescue’s claim on April 11, 2019. See Court Docket (CD)
27   21.
               2
              Pat Leary has succeeded William Lightbourne as Director of California Department of
28   Social Services.
                                                   1
           Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                                JAM-EFB)
 1   the California Department of Social Services, by and through their attorneys of record, agree and
 2   STIPULATE that the time to meet and confer and to submit to the Court a joint status report that
 3   includes a discovery plan is as follows:
 4             WHEREAS, Defendants filed a Motion to Dismiss, which was ordered submitted without
 5   appearance and argument by this Court. The ruling on the Motion to Dismiss is pending before
 6   this Court. See ECF 24, 25, 38.
 7             WHEREAS, counsel for Defendants and Plaintiff met and conferred telephonically on
 8   August 23, 2019 to discuss the Rule 26(f) disclosures and discovery plan.
 9             WHEREAS, both counsel agree that in light of the current posture of this case and
10   pending the Court’s ruling on the Motion to Dismiss, the time for filing joint status report (due on
11   August 30, 2019) should extend to October 29, 2019, and the time for making initial disclosures
12   (due on September 13, 2019) should extend to November 12, 2019.
13             WHEREAS, the parties have previously extended time to file a joint status report. See
14   ECF 29.
15             NOW THEREFORE, BASED ON THE FOREGOING FACTS, THE PARTIES
16   HEREBY STIPULATE THAT the last day to file a joint status report is extended to October 29,
17   2019, and the last day to make initial disclosures is extended to November 12, 2019.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                               2
           Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                                JAM-EFB)
 1          IT IS SO STIPULATED AND AGREED.
 2   Dated: August 27, 2019                                      Respectfully submitted,
 3                                                               XAVIER BECERRA
                                                                 Attorney General of California
 4                                                               ISMAEL A. CASTRO
                                                                 Supervising Deputy Attorney General
 5                                                               JUDY WONG
                                                                 Deputy Attorney General
 6

 7

 8                                                               /s/ Laurie Adamson
 9
                                                                 LAURIE ADAMSON
10                                                               Deputy Attorney General
                                                                 Attorneys for Xavier Becerra, Attorney
11                                                               General of California, and Pat Leary,
                                                                 Director of California Department of Social
12                                                               Services
13

14

15

16
                                                                 Pacific Justice Institute
17

18
                                                                 /s/ Kevin T. Snider
19

20                                                               KEVIN T. SNIDER
                                                                Chief Counsel
21                                                              Attorneys for Plaintiff Carlton Williams, on
                                                                behalf of all others similarly situated
22
     SA2019101170
23   14043719.docx

24

25

26

27

28
                                                            3
        Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                             JAM-EFB)
 1                                                      ORDER
 2          Based on the parties’ Stipulation, above, IT IS HEREBY SO ORDERED THAT the last

 3   day to file a joint status report in the above-entitled action be extended to October 29, 2019, and

 4   the last day to make initial disclosures pursuant be extended to November 12, 2019, pursuant to

 5   Local Rule 144(a).

 6

 7   DATE: August 27, 2019                              /s/ John A. Mendez________________________
                                                        HONORABLE JOHN A. MENDEZ
 8                                                      UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            4
        Stipulation Extending Time to file Joint Status Report Pursuant to Rule 26 and [Proposed] Order (2:19-cv-00457-
                                                                                                             JAM-EFB)
